Title: From John Adams to Commissioners of Washington City, 20 March 1797
From: Adams, John
To: Washington City, Commissioners of



Gentlemen
Philadelphia March 20th 1797

I have received the Letter, you did me the honour to write me, on the 22d of this month.
Your congratulations “on the preference given” by my fellow Citizens, in the Choice of the first Magistrate of the Union, and the Expressions of your Confidence are Very obliging.
I am not apprized of any reasonable objection to the Measure Suggested, of offering Scites for houses to the Ministers of foreign Nations, but I think the proposition to them, would be made with most propriety by you, Gentlemen, the Commissioners, and to Enable you to do it Consistently, I will desire the Secretary of State to Make out a List of the foreign Ministers with their Titles
The subject is new to me, and there may be difficulties in it which have not occurred to me. The opinion of President Washington Expressed in his Letter to you of the 18th of September 1796 has great weight with me. He mentions how ever some  which had occurred to you as hinted to him by the Spanish Minister or Mr Barry but these are not Explained. If you are aware of any I should be glad to have them stated to me with / Great Esteem I am Gentlemen your / Humble servant

John Adams